DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Klaauw does not disclose uncooked meat patties and Claim 19 cannot be anticipated.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 19 is restated herein: Regarding Claim 19, Klaauw discloses a food product package for storing and dispensing uncooked meat patties (Klaauw’s container are fully capable of containing patties), the food product package comprising: a container including a bottom wall and a continuous sidewall extending from the bottom wall and connected to the bottom wall (figs.1-2), the bottom wall and the continuous sidewall forming a storage cavity within the container (figs.1-2); a plurality of uncooked meat patties (Klaauw’s container are fully capable of containing patties; fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability {see at least MPEP 2114, 2115}) disposed within the storage cavity; a single strip (fig.2; 12- 15) interleaving the uncooked meat patties; and a top film (para.0011; plastic film on upper surface) adhesively bonded to the continuous sidewall to seal the storage cavity within the container; the top film peelable from the continuous sidewall to open the storage cavity and provide access to the uncooked meat patties disposed within the container (para.0011; plastic film on upper surface). 

Applicant argues that Klaauw does not disclose the limitations of Claim 1.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 1 is restated herein: Regarding Claim 1, Klaauw discloses a food product package for storing and dispensing food products (fig.5), the food product package comprising: a container including a bottom wall and a continuous sidewall extending from the bottom wall and connected to the bottom wall, the bottom wall and the continuous sidewall forming a storage cavity within the container (fig.5); a plurality of food products disposed within the storage cavity (container is fully capable of storing food products); a single strip (fig.2; 27) interleaving the food products (12); and a top film (para.0011; plastic film on upper surface) secured to the continuous sidewall of the container and sealing the storage cavity within the container (para.0011); the top film removable from the continuous sidewall to open the storage cavity and provide access to the food products disposed within the container (para.0011; 0045).
Applicant argues that Klaauw does not disclose or suggests the limitations of Claim 8.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 8 is restated herein: Regarding Claim 8, Klaauw discloses wherein food products are arranged in stacks (fig.2), and wherein the single strip is interleaved between food products so that the interleaving single strip is continuous throughout the stacks (fig.2). Although Klaauw does not disclose wherein food products are arranged in two stacks, and wherein the single strip is interleaved between adjacent food products so that the interleaving single strip is continuous throughout the two stacks, it would have been obvious to one of ordinary skill in the art to arrange the articles and strip inside the container in any arbitrary configuration.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,10-11,14-15,19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaauw et al. (US 2008/0290106).
Regarding Claim 1, Klaauw discloses a food product package for storing and dispensing food products (fig.5), the food product package comprising: a container including a bottom wall and a continuous sidewall extending from the bottom wall and connected to the bottom wall, the bottom wall and the continuous sidewall forming a storage cavity within the container (fig.5); a plurality of food products disposed within the storage cavity (container is fully capable of storing food products); a single strip (fig.2; 27) interleaving the food products (12); and a top film (para.0011; plastic film on upper surface) secured to the continuous sidewall of the container and sealing the storage cavity within the container (para.0011); the top film removable from the continuous sidewall to open the storage cavity and provide access to the food products disposed within the container (para.0011; 0045).
Regarding Claim 2, Klaauw discloses wherein the container (2) is rectangular and formed from a flexible material (para.0044; container is made of polyethylene, which is flexible).
Regarding Claim 3, Klaauw discloses wherein the continuous sidewall includes a pair of opposite sidewall sections and a pair of opposite end wall sections, and wherein the sidewall sections and the end wall sections extend outwardly from the bottom wall and are connected to the bottom wall so as to form the container (figs.1-2).
Regarding Claim 4, Klaauw discloses wherein the continuous sidewall forms a continuous distal edge of the container, and wherein the top film (para.0011; plastic film on upper surface) is adhesively bonded to the continuous distal edge of the continuous sidewall of the container.
Regarding Claim 5, Klaauw discloses wherein the sidewall has a continuous flange (fig.1; sidewall of 2 has flange by 10) extending outwardly from the continuous sidewall.
Regarding Claim 6, Klaauw discloses wherein the sidewall is perpendicular to the bottom wall (fig.1), and wherein the flange (fig.1; sidewall of 2 has flange by 10) is parallel to the bottom wall.
Regarding Claim 10, Klaauw discloses wherein the sidewall has a continuous flange (fig.1; sidewall of 2 has flange by 10) extending outwardly beyond at least one of the end wall sections of the container (fig.1).
Regarding Claim 11, Klaauw discloses wherein the single strip has an inner surface in direct contact with the food products (figs.1-3; the inner portion of the strip contacts articles inside), and an outer surface not in contact with the food products (figs.1-3; the outer portion of the strip does not contact the articles therein).
Regarding Claim 14, Klaauw discloses wherein the food products (Klaauw’s container are fully capable of containing patties) are patties made from meat product or non-meat food products. Claim 14 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability (see at least MPEP 2114,2115).
Regarding Claim 15, Klaauw discloses wherein the patties are raw meat hamburger patties (Klaauw’s container are fully capable of containing patties). Claim 15 fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability (see at least MPEP 2114,2115).
Regarding Claim 19, Klaauw discloses a food product package for storing and dispensing uncooked meat patties (Klaauw’s container are fully capable of containing patties), the food product package comprising: a container including a bottom wall and a continuous sidewall extending from the bottom wall and connected to the bottom wall (figs.1-2), the bottom wall and the continuous sidewall forming a storage cavity within the container (figs.1-2); a plurality of uncooked meat patties (Klaauw’s container are fully capable of containing patties; fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability {see at least MPEP 2114, 2115}) disposed within the storage cavity; a single strip (fig.2; 12- 15) interleaving the uncooked meat patties; and a top film (para.0011; plastic film on upper surface) adhesively bonded to the continuous sidewall to seal the storage cavity within the container; the top film peelable from the continuous sidewall to open the storage cavity and provide access to the uncooked meat patties disposed within the container (para.0011; plastic film on upper surface). 
Regarding Claim 20, Klaauw discloses a method of using a food product package (figs.1-2), the method including the steps of: providing a food product package for storing food products, the food product package comprising a container (figs.1-2) including a bottom wall and a continuous sidewall extending outwardly from the bottom wall, a plurality of food products (Klaauw’s container are fully capable of containing patties; fails to further structurally limit the apparatus claim and only further limit the material handled by the apparatus and therefore does not determine patentability {see at least MPEP 2114,2115}) disposed in the container with a single strip (fig.2; 12-15) interleaving the food products, and a peelable top film (para.0011; plastic film on upper surface) bonded onto the continuous sidewall of the container; pulling the peelable top film outwardly away from the sidewall of the container to open the container (para.0011-0012); and dispensing the food products from the container one at a time by pulling the paper strip away from the container (strip is pulled away from the container for dispensing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9,17-18,21 are rejected under 35 U.S.C. 103 as being unpatentable over Klaauw et al. (US 2008/0290106).
Regarding Claim 7, although it’s not illustrated, Klaauw does disclose wherein the top film is bonded onto the continuous flange (fig.1; sidewall of 2 has flange by 10) of the continuous sidewall (para.0011; it would be inherent for the top film to be bonded onto the continuous flange).
Regarding Claim 8, Klaauw discloses wherein food products are arranged in stacks (fig.2), and wherein the single strip is interleaved between food products so that the interleaving single strip is continuous throughout the stacks (fig.2). Although Klaauw does not disclose wherein food products are arranged in two stacks, and wherein the single strip is interleaved between adjacent food products so that the interleaving single strip is continuous throughout the two stacks, it would have been obvious to one of ordinary skill in the art to arrange the articles and strip inside the container in any arbitrary configuration.
Regarding Claim 9, although Klaauw does not disclose wherein one portion of the single strip (fig.1), which separates the food products of one of the stacks, is connected to another portion of the single strip, which separates the food products of the adjacent stack, it would have been obvious to one of ordinary skill in the art to arrange the articles and strip inside the container in any arbitrary configuration.
Regarding Claim 17, Klaauw discloses wherein the container (fig.1) has a flange (fig.1; sidewall of 2 has flange by 10) extending outwardly from an upper end of the container for receiving the top film, the top film and flange being secured together (para.0011; it would be inherent for the top film to be bonded onto the continuous flange).
Regarding Claim 18, although Klaauw does not explicitly disclose wherein the single strip (fig.2; para.0008-0012) is formed from paper, it would have been very obvious to one of ordinary skill in the art to provide the strip of Klaauw with material made of paper, since such a configuration merely require routine skill in the art to implement.
Regarding Claim 21, Klaauw discloses wherein the single strip (27) has spaced edges and the edges proximate one food product are not secured to the corresponding edges of an overlying food product as broadly claimed (the first two products in each row of the interleaved strip).

    PNG
    media_image1.png
    389
    955
    media_image1.png
    Greyscale

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Klaauw et al. (US 2008/0290106) in view of Rideout (US 8,960,435).
Regarding Claim 16, Klaauw does not disclose wherein the container is formed from a thermoformed polymer material.
Rideout discloses wherein the container is formed from a thermoformed polymer material (C8:L50-65). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Klaauw with formed from a thermoformed polymer material since it merely require routine skill in the art to implement and is matter of material design choice.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/              Examiner, Art Unit 3651                                                                                                                                                                                          
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651